Exhibit 10.1

 

SECTION 102 DEFERRED STOCK AWARD AGREEMENT
UNDER THE OPTIUM CORPORATION
2006 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee: 
No. of Restricted Stock Units Granted: 
Grant Date:

 

Pursuant to the Optium Corporation 2006 Stock Option and Incentive Plan as
amended through the date hereof, and the Section 102 Addendum (together, the
“Plan”), Optium Corporation (the “Company”) hereby grants a Deferred Stock Award
(an “Award”) consisting of the number of phantom stock units listed as
“Restricted Stock Units” above (the “Restricted Stock Units”) to the Grantee
named above.  Each Restricted Stock Unit shall relate to one share of Common
Stock, par value $.0001 per share (the “Stock”) of the Company specified above,
subject to the restrictions and conditions set forth herein and in the Plan.

 


1.          RESTRICTIONS ON TRANSFER OF AWARD.  THE AWARD SHALL NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE, UNTIL (I) THE RESTRICTED STOCK UNITS HAVE VESTED AS PROVIDED IN
SECTION 2 OF THIS AWARD AGREEMENT, (II) SHARES HAVE BEEN ISSUED PURSUANT TO
SECTION 4 OF THIS AWARD AGREEMENT, AND (III) THE EXPIRATION OF ANY HOLDING
PERIOD (AS DEFINED BELOW).


 


2.          VESTING OF RESTRICTED STOCK UNITS.  THE RESTRICTED STOCK UNITS SHALL
VEST IN ACCORDANCE WITH THE SCHEDULE SET FORTH BELOW, PROVIDED IN EACH CASE THAT
THE GRANTEE IS THEN, AND SINCE THE GRANT DATE HAS CONTINUOUSLY REMAINED, IN A
SERVICE RELATIONSHIP (IN THE CAPACITY OF AN EMPLOYEE, OFFICER, DIRECTOR OR
CONSULTANT) WITH THE COMPANY OR ITS SUBSIDIARIES.

 

Incremental (Aggregate)
Number of
Restricted Stock Units Vested

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

In the event of an Acquisition (as defined in the Plan), the acquirer shall
assume the Award and the terms of this Award Agreement taking into account any
adjustment or substitution as provided in Section 3(c) of the Plan; provided,
however, that if the Award and the terms of this Award Agreement are not so
assumed, any Restricted Stock Units that remain unvested at the time of such
Acquisition shall become fully vested at such time.  The Committee may at any
time accelerate the vesting schedule specified in this Section 2.

 


3.          FORFEITURE.  IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON
(INCLUDING DEATH) PRIOR TO VESTING OF RESTRICTED STOCK UNITS GRANTED HEREIN, ALL
RESTRICTED STOCK UNITS SHALL IMMEDIATELY AND AUTOMATICALLY BE FORFEITED AND
RETURNED TO THE COMPANY.


 

--------------------------------------------------------------------------------



 


4.          ISSUANCE OF SHARES OF STOCK; RIGHTS AS STOCKHOLDER.


 


(A)           AS SOON AS PRACTICABLE FOLLOWING EACH VESTING DATE, BUT IN NO
EVENT LATER THAN 30 DAYS AFTER EACH SUCH VESTING DATE, THE COMPANY SHALL DIRECT
ITS TRANSFER AGENT TO ISSUE IN ACCORDANCE WITH SECTION 102 (AS DEFINED BELOW) TO
THE TRUSTEE (AS DEFINED BELOW)  FOR THE BENEFIT OF THE GRANTEE, AS APPLICABLE,
IN BOOK ENTRY FORM THE NUMBER OF SHARES OF STOCK EQUAL TO THE NUMBER OF
RESTRICTED STOCK UNITS CREDITED TO THE GRANTEE THAT HAVE VESTED PURSUANT TO
SECTION 2 OF THIS AWARD AGREEMENT ON SUCH DATE IN SATISFACTION OF SUCH
RESTRICTED STOCK UNITS.  SUCH ISSUANCE MAY BE EFFECTED BY THE COMPANY DIRECTING
ITS TRANSFER AGENT TO DEPOSIT SUCH SHARES OF STOCK INTO THE TRUSTEE’S BROKERAGE
ACCOUNT.  THE GRANTEE’S COST BASIS IN ANY SHARES OF STOCK ISSUED HEREUNDER SHALL
BE $0.00.


 


(B)           THE SALE OF THE SHARES OF STOCK OR THE WITHDRAWAL OF THE AWARDS OR
SHARES OF STOCK FROM THE TRUSTEE SHALL BE SUBJECT TO THE PAYMENT BY THE GRANTEE
BY CASH OR OTHER MEANS ACCEPTABLE TO THE COMPANY OF ANY FEDERAL, STATE, LOCAL,
ISRAELI AND OTHER APPLICABLE TAXES REQUIRED TO BE WITHHELD IN CONNECTION WITH
SUCH SALE OR WITHDRAWAL.


 


(C)           THE GRANTEE UNDERSTANDS THAT (I) THE GRANTEE SHALL HAVE NO RIGHTS
WITH RESPECT TO THE SHARES OF STOCK UNDERLYING THE RESTRICTED STOCK UNITS, SUCH
AS VOTING RIGHTS, DIVIDEND RIGHTS AND DIVIDEND EQUIVALENT RIGHTS, UNLESS AND
UNTIL SUCH SHARES OF STOCK HAVE BEEN ISSUED TO THE TRUSTEE AS SPECIFIED IN
SECTION 4(A) HEREOF AND (II) FOLLOWING THE EXPIRATION OF THE HOLDING PERIOD,
ONCE SHARES HAVE BEEN DELIVERED BY BOOK ENTRY TO THE GRANTEE IN RESPECT OF THE
RESTRICTED STOCK UNITS, THE GRANTEE WILL BE FREE TO SELL SUCH SHARES OF STOCK,
SUBJECT TO APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS AND
COMPANY POLICY.


 


5.          STATUS OF THE AWARD. THE RESTRICTED STOCK UNITS AND ANY ADDITIONAL
RIGHTS THAT MAY BE DISTRIBUTED TO YOU IN CONNECTION WITH THIS AWARD (THE
“ADDITIONAL RIGHTS”), SHALL BE ALLOCATED ON YOUR BEHALF TO THE TRUSTEE - ESOP
TRUST COMPANY (THE “TRUSTEE”) UNDER THE PROVISIONS OF THE CAPITAL GAIN TAX TRACK
AND WILL BE HELD BY THE TRUSTEE FOR AT LEAST THE PERIOD STATED IN SECTION 102 OF
THE INCOME TAX ORDINANCE, 1961, AS AMENDED (THE “INCOME TAX ORDINANCE”) AND THE
INCOME TAX REGULATIONS (TAX RELIEVES IN ALLOCATION OF SHARES TO EMPLOYEES), 2003
PROMULGATED THEREUNDER (COLLECTIVELY, “SECTION 102”). IF YOU SHALL SELL OR
WITHDRAW THE AWARD FROM THE TRUST PRIOR TO THE END OF THE HOLDING PERIOD (AS
SUCH TERM DEFINED IN SECTION 102, THE “HOLDING PERIOD”), YOU SHALL PROMPTLY
REIMBURSE THE COMPANY AND ITS AFFILIATES, UPON DEMAND, FOR ALL EXPENSES INCURRED
BY THE COMPANY AND ITS AFFILIATES AS A RESULT OF SUCH ACTION, INCLUDING WITHOUT
LIMITATION, THE EMPLOYER PORTION OF ANY PAYMENTS TO THE ISRAELI NATIONAL
INSURANCE. YOUR SIGNATURE BELOW ACKNOWLEDGES THAT YOU HAVE READ AND UNDERSTAND
THE TERMS OF THE PLAN AND AGREE WITH THE TERMS OF THE TRUST AGREEMENT PURSUANT
TO WHICH THIS AWARD SHALL BE HELD IN TRUST AS REQUIRED BY THE INCOME TAX
ORDINANCE AND YOUR UNDERSTANDING OF THE PROVISIONS OF SECTION 102 AND THE
APPLICABLE TAX TRACK OF THIS AWARD. YOUR SIGNATURE BELOW ALSO ACKNOWLEDGES THAT
SUBJECT TO THE PROVISIONS OF SECTION 102, YOU SHALL NOT SELL NOR TRANSFER THIS
AWARD OR THE ADDITIONAL RIGHTS PRIOR TO THE EXPIRATION OF THE HOLDING PERIOD.


 


6.          INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AWARD AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS
AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE COMMITTEE SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED


 


2

--------------------------------------------------------------------------------



 


 


TERMS IN THIS AWARD AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN THE PLAN,
UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


 


7.          TRANSFERABILITY OF THIS AWARD AGREEMENT.  THIS AWARD AGREEMENT IS
PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.


 


8.          TAX WITHHOLDING.  THE GRANTEE SHALL, NOT LATER THAN THE DATE AS OF
WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE EVENT ACCORDING TO THE CAPITAL
GAIN TRACK OF SECTION 102 OF THE INCOME TAX ORDINANCE (THE “TAXATION DATE”), PAY
TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE FOR PAYMENT OF
ANY FEDERAL, STATE LOCAL AND ISRAELI TAXES REQUIRED BY LAW TO BE WITHHELD ON
ACCOUNT OF SUCH TAXABLE EVENT.


 


9.          NO OBLIGATION TO CONTINUE SERVICE RELATIONSHIP.  NEITHER THE COMPANY
NOR ANY SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AWARD
AGREEMENT TO CONTINUE THE GRANTEE IN EMPLOYMENT OR OTHER SERVICE RELATIONSHIP
AND NEITHER THE PLAN NOR THIS AWARD AGREEMENT SHALL INTERFERE IN ANY WAY WITH
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OR OTHER
SERVICE RELATIONSHIP OF THE GRANTEE AT ANY TIME.


 


10.        NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.


 

 

OPTIUM CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.

 

Dated:

 

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------